DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.  Claims 1, 6, 11, and 16 have been amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/03/2022 has been entered and considered by the examiner.  

Response to Arguments
Applicant’s arguments filed on 7/05/2022 regarding 35 USC 112(a) and 35 USC 103 rejections of claims 1-20 have been fully considered but they are not persuasive.  Furthermore, from MPEP 804, “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.”  Applicant has failed to address the double patenting rejection and a non-responsive could have been issued due to this lack of proper response.

Claim Rejections - 35 U.S.C. §112.
Regarding claim 1, Applicant argued the amendments address the 112(a) issues. (Page 6 of Reply).
Examiner respectfully disagrees, as outlined below in the 112(a) rejection.

Claim Rejections - 35 U.S.C. §103.
Regarding claim 1, Applicant argued "Islam-Lee combination fails to teach a bit field that is indicative of at least one subcarrier allocated to a PT-RS for a DM-RS port among a subset of subcarriers allocated to a DM-RS for the DM-RS port”; “But Islam never mentions anything about the bit field indicating the pattern of phase noise tones among a subset of subcarriers allocated to a DM-RS for a DM-RS port. In fact, Islam never mentions which subcarriers are allocated to the DM-RS for a DM-RS port. Islam especially never mentions any relation between the subcarrier(s) allocated to the phase noise pilots for a DM-RS port and the subcarrier(s) allocated to the DM-RS for that same DMRS port. Without mentioning any such relation, Islam understandably fails to suggest that a bit field could indicate subcarrier(s) allocated to the phase noise pilots for a DM-RS port among the subcarrier(s) allocated to the DM-RS for the DM-RS port”; “Lee does not provide any teachings about signaling which subcarrier(s) are allocated to the PT-RS. Although Lee mentions informing a terminal of which OFDM symbol(s) are allocated to the PT-RS (Lee, ¶¶ [0125]-[012), Lee is silent with respect to whether or how to inform a terminal of which subcarrier(s) are allocated to the PT-RS”; and “Lee as a whole teaches that PT-RSs can be positioned on any subcarrier, whether or not allocated to a DM-RS. In this regard, Lee teaches that a subset of subcarriers is allocated to the DM-RS and that a subcarrier allocated to the PT-RS can be included among the subset of subcarriers allocated to the DM-RS” (Pages 7-9 of Reply).
Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the prior Office action, Islam teaches “BS can indicate the existence of the plurality of pilot tones by conveying an indication to the users in a physical downlink control channel (PDCCH). For example, the indication may be provided in a separate bit reserved in DCI; BS may use 1 bit to indicate the associated index for the port and the corresponding tones; BS may indicate (e.g., inform) the receiving device (e.g., the UE) about the mapping between transmit antenna port index and corresponding tone location” (Page 6 of prior Office action), which shows that it is well-known in the art to indicate a phase noise tone location/subcarrier using a bit field. However, Islam does not show that the PTRS is at the same subcarrier/location as that of the DMRS.  As stated in the prior Office action, Lee teaches “PTRS of a specific antenna port can be mapped to a subcarrier to which a DMRS (Demodulation Reference Signal) of the specific antenna port is assigned” and “Figs. 9 shows that a DM-RS signal for each of the DM-RS ports also includes a PT-RS at the same subcarrier as that of the DM-RS in that DM-RS port” (Page 7 of prior Office action).  Applicant argues that Lee teaches that the PTRS can be on any subcarrier by the use of the word “can” but the examples shown in Figs. 9A and 9B and elsewhere show the PTRS on the same subcarriers as that of the DMRS.  Also, Lee teaches “A base station can arrange PTRSs to positions on a frequency axis to which a DMRS of a specific antenna port is assigned (Para. 0114), which shows that the base station must arrange the PTRS signal locations.  In order to do this, the teachings of Islam show that this would be done with a bit field, which is well-known in the art.
Thus, the combination of references Islam and Lee teach Applicant’s argued claim limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10129928. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10129928 Claim 1 
A method, the method comprising:
A method for supporting user equipment (UE) based relay for a wireless network, the method comprising:
receiving, by a helping user equipment (UE) from a base station of a wireless network, a first data packet of a plurality of data packets, the first data packet intended for a target UE, the first data packet encoded with a first code at a first network layer, and the plurality of data packets encoded with a second code at a second network layer, the second code at the second network layer being transparent to the helping UE;
decoding, by the helping UE, the first data packet with the first code;
encoding, at a base station, data intended for a destination UE using a rateless code at a higher network layer than a media access control (MAC) sub-layer to generate a plurality of data packets; and
sending the plurality of data packets to a UE group for joint reception associated with the destination UE, the UE group comprising one or more relay UEs, each of the sent data packets being further encoded with a forward error correction (FEC) code at a physical (PHY) layer, and the rateless code at the higher network layer being transparent to the one or more relay UEs;
in response to successfully decoding the first data packet with the first code, transmitting, from the helping UE to the base station, a first hybrid automatic repeat request (HARQ) acknowledgment (ACK) message, without receiving a second HARQ ACK message from the target UE for the first data packet; and
transmitting, from the helping UE to the target UE, the successfully decoded first data packet.
wherein no hybrid automatic repeat request (HARQ) retransmission of any of the plurality of data packets to the one or more relay UEs is performed upon receiving a corresponding HARQ acknowledgment (ACK) message at the MAC sub-layer from the one or more relay UEs in the UE group for each data packet received and decoded according to the FEC code by the one or more relay UEs; and
wherein no HARQ retransmission of any of the plurality of data packets to the one or more relay UEs is performed upon receiving an ACK message at the higher network layer from the destination UE indicating rateless code encoded data are received and decoded successfully by the destination UE.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version from the base station perspective of US Patent 10129928 and all limitations from instant application claim 1 are clearly disclosed in US Patent 10129928.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10912148. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10912148 Claim 1 
A method, the method comprising:
A method, the method comprising:
receiving, by a helping user equipment (UE) from a base station of a wireless network, a first data packet of a plurality of data packets, the first data packet intended for a target UE, the first data packet encoded with a first code at a first network layer, and the plurality of data packets encoded with a second code at a second network layer, the second code at the second network layer being transparent to the helping UE;
decoding, by the helping UE, the first data packet with the first code;
receiving, by a helping user equipment (UE) from a base station of a wireless network, a first data packet intended for a target UE, the first data packet including a portion of data, the data comprising a plurality of data packets including the first data packet, the first data packet encoded with a code at or below a media access control (MAC) layer, and the data encoded with a rateless code at a higher network layer than the MAC layer, the rateless code at the higher network layer being transparent to the helping UE;
decoding, by the helping UE, the first data packet with the code at or below the MAC layer without decoding the data encoded with the rateless code at the higher network layer;
in response to successfully decoding the first data packet with the first code, transmitting, from the helping UE to the base station, a first hybrid automatic repeat request (HARQ) acknowledgment (ACK) message, without receiving a second HARQ ACK message from the target UE for the first data packet; and
transmitting, from the helping UE to the target UE, the successfully decoded first data packet.
transmitting, from the helping UE to the base station, a hybrid automatic repeat request (HARQ) acknowledgment (ACK) message at the MAC layer based on the decoding at or below the MAC layer without decoding the data encoded with the rateless code at the higher network layer; and
forwarding, from the helping UE to the target UE, the decoded first data packet only if the helping UE successfully decodes the first data packet at or below the MAC layer without decoding the data encoded with the rateless code at the higher network layer,
wherein the HARQ ACK message at the MAC layer stops HARQ retransmission of the first data packet from the base station, and an ACK message at the higher network layer stops HARQ retransmissions of the plurality of data packets from the base station.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of US Patent 10912148 and all limitations from instant application claim 1 are clearly disclosed in US Patent 10912148.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 6, 11, and 16 recite “without receiving a second HARQ ACK message at the second network layer from the target UE for the first data packet”.
In reviewing the published application, paragraph 0032 discloses “upon receiving the packet by a relay UE in the UE group, the relay UE returns a MAC sub-layer ACK message to the base station … the relay UE forwards the packet to the destination UE, which belongs to the same UE group as the relay UE. Alternatively, if the destination UE receives the packet directly from the base station, then the destination UE sends the MAC sub-layer ACK message to the base station”.  Applicant points to paras. 0026, 0028, and 0032 for support for the current amendment.  Para. 0028 states “After successfully decoding the data, UE0 sends back an ACK message at the higher layer to the base station”.  However, the published application does not state whether the ACK message at the higher/second layer is sent from the destination/target UE to the relay/helper UE or directly by bypassing the relay/helper UE.   It states that the target UE can receive the packet directly from the base station and it would send back an ACK directly to the base station but the claims do not say the packet is received by the target UE directly from the base station.  In that instance, a target UE could send back the ACK and the lower/first network layer since it has received the packet directly from the base station.  In the current claims, the packet is received by helper/relay UE and then forwarded on to the target UE so one would think that the ACK at the higher/second network layer would also be forwarded back through the helper/relay UE since the target was not able to receive the packet directly so it would not be able to return an ACK at the higher layer directly back to the base station and must use the relay/helper UE to facilitate the transfer of the ACK at the higher/second layer.  Furthermore, para. 0025 states “the fountain codes at the higher layer are transparent to the relay UE, which relays the packets and implements the HARQ scheme at the MAC sub-layer”, which shows that the relay/helper UE does not decode the ACK/packet but would receive it and forward it along to the base station the same as it forwards on these packet to the target UE.  Therefore, there is no support in the specification for “without receiving a second HARQ ACK message at the second network layer from the target UE for the first data packet”.  One cannot show not sending HARQ ACK messages through the relay/helper UE at the higher layer by not including anything on the drawings or in the description.  In order to claim a negative limitation, a positive inclusion of the negative limitation needs to be included in the drawings or specification.  While enablement only requires the inventor to convey enough information for a person of ordinary skill in the art to make and/or use the claimed invention without undue experimentation, the written description requires the inventor to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Thus, given the above, this would not allow one to conclude that the inventor had possession of the broadly claimed invention.    
Dependent claims 2-5, 7-10, 12-15, and 17-20 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavildar et al. (US 2014/0112158 A1) IDS submitted by Applicant in view of Stevens (US 7924761) IDS submitted by Applicant further in view of Bush (US 2007/0280233 A1) IDS submitted by Applicant.
Regarding claims 1 and 11, Tavildar teaches a method/helping user equipment (UE)  (Abstract, Fig. 9), the method comprising: 
at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to (Paras. 0025-0026, implemented with a processing system that includes one or more processors; the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium); 
receiving, by a helping user equipment (UE) from a base station of a wireless network, a first data packet of a plurality of data packets, the first data packet intended for a target UE, the first data packet encoded with a first code at a first network layer (Figs. 6, 8, and 9; Paras. 0043-0044; upper layer packets from the core network are provided to the controller/processor, controller/processor is responsible for HARQ operations, retransmission of lost packets and signaling to the UE, i.e. the eNB sends the data packets to the UE and Fig. 9 shows that this can be to a relay/helping UE); and
decoding, by the helping UE, the first data packet with the first code; in response to successfully decoding the first data packet with the first code, transmitting, from the helping UE to the base station, a first hybrid automatic repeat request (HARQ) acknowledgment (ACK) message at the first network layer (Para. 0040-0046; soft decisions are then decoded and deinterleaved to recover the data and control signals that were originally transmitted by the eNB; L2 layer includes a media access control (MAC) sublayer 510, MAC sublayer 510 is also responsible for HARQ operations, controller/processor 659 implements the L2 layer, controller/processor 659 is also responsible for error detection using an acknowledgement (ACK) protocol to support HARQ operations and the signal processing functions includes coding and interleaving to facilitate forward error correction (FEC), i.e. data is decoded to recover the data and an ACK is sent from the MAC layer from each UEs that successfully receives the data and only one ACK message would be sent from the target UE, not a second ACK); and 
transmitting, from the helping UE to the target UE, the successfully decoded first data packet (Fig. 9; Para. 0055; LTE communication system may utilize relays to facilitate communication between a UE and a base station; i.e. the relay devices forward the data to the destination/target if it was properly decoded). 
However, Tavildar does not explicitly teach the plurality of data packets encoded with a second code at a second network layer higher than the first network layer, without receiving a second HARQ ACK message at the second network layer from the target UE for the first data packet. 
Stevens teaches method and apparatus for multihop network FEC encoding (Title and Abstract).  He teaches the plurality of data packets encoded with a second code at a second network layer higher than the first network layer (Col. 6, lines 15-23; the present invention uses fountain codes as the preferred coding scheme and includes network encoding at the network layer as well as at the lower layers i.e. fountain codes are used at the network layer which is higher than the MAC layer) and without receiving a second HARQ ACK message at the second network layer from the target UE for the first data packet (Col. 3, lines 30-34; Col. 7, lines 47-53; This data reliability is considered to be hop-to-hop between the transmitting and receiving nodes; Hop-by-hop ACKs may optionally be used in the present invention to achieve a pseudo-reliable multicast. ACK, is the communications code sent from a receiving station to a transmitting station to indicate that it is ready to accept data; i.e. fountain codes are used at the network layer which is higher than the MAC layer and once the target UE receives all the data, it would send an ACK back to the base station and this ACK could be sent through any of the helper/relay nodes).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Stevens with the teachings as in Tavildar.  The motivation for doing so would have been to improve overall network throughput by reducing the number of retransmissions required (Stevens at Col. 4, lines 60-62).
However, the combination of references Tavildar and Stevens do not explicitly teach the second code at the second network layer being transparent to the helping UE. 
Bush teaches a system and/or method for relaying messages in a network (Abstract).  He teaches the second code at the second network layer being transparent to the helping UE (Para. 0046; non-network coding nodes may act as simple pass-through nodes and may be transparent to network coding elements; i.e. the network coding elements are the rateless code and the helper/pass-through nodes do not decode the rateless code and only pass through the rateless code to the next node).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Bush with the combination of references Tavildar and Stevens.  The motivation for doing so would have been to more efficiently and accurately transfer data through a network (Bush at Para. 0005).
Regarding claims 3, 8, 13, and 18, the combination of references Tavildar, Stevens  and Bush teach the limitations of the prior claims.  Stevens further teaches wherein the second code is a rateless code and the second network layer is higher than the network PHY layer (Col. 6, lines 15-23; the present invention uses fountain codes as the preferred coding scheme and includes network encoding at the network layer as well as at the lower layers i.e. fountain codes are used at the network layer).   Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Stevens with the teachings as in Tavildar.  The motivation for doing so would have been to improve overall network throughput by reducing the number of retransmissions required (Stevens at Col. 4, lines 60-62).
Regarding claims 4, 9, 14, and 19, the combination of references Tavildar, Stevens  and Bush teach the limitations of the prior claims.  Bush further teaches wherein the helping UE and the target UE are associated with a UE group for joint reception, and the helping UE in the UE group is transparent to the base station (Para. 0046; non-network coding nodes may act as simple pass-through nodes and may be transparent to network coding elements).   Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Bush with the combination of references Tavildar and Stevens.  The motivation for doing so would have been to more efficiently and accurately transfer data through a network (Bush at Para. 0005).
Regarding claims 5 and 10, the combination of references Tavildar, Stevens, and Bush teach the limitations of the previous claims.  Tavildar further teaches wherein the first HARQ ACK message is transmitted to the base station to stop HARQ retransmission of the first data packet from the base station (Paras. 0041-0043; controller/processor 675 is also responsible for HARQ operations, retransmission of lost packets, and signaling to the UE; i.e. once an ACK is received, retransmissions stop since the packets are not lost packets).  
Regarding claims 6 and 16, Tavildar teaches a method/target user equipment (UE)  (Abstract, Fig. 9), the method comprising: 
at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to (Paras. 0025-0026, implemented with a processing system that includes one or more processors; the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium); 
receiving, by a target user equipment (UE) from a helping UE, a first data packet of a plurality of data packets, the first data packet encoded with a first code at a first network layer (Figs. 6, 8, and 9; Paras. 0006, 0043-0044, and 0056-0058; upper layer packets from the core network are provided to the controller/processor, controller/processor is responsible for HARQ operations, retransmission of lost packets and signaling to the UE, i.e. the eNB sends the data packets to the UE and Fig. 9 shows that this can be to a relay/helping UE or directly to the target UE); and
decoding, by the target UE, the first data packet with the first code, without transmitting a first hybrid automatic repeat request (HARQ) acknowledgment (ACK) message at the second network layer to the helping UE for the first data packet (Figs. 6, 8, and 9; Paras. 0006, 0040-0046, and 0056-0058; upper layer packets from the core network are provided to the controller/processor, controller/processor is responsible for HARQ operations, retransmission of lost packets and signaling to the UE; i.e. the eNB sends the data packets to the UE and Fig. 9 shows that this can be to a relay/helping UE or directly to the target UE; data is decoded to recover the data and an ACK is sent from the MAC layer from each UEs that successfully receives the data and the claims do not require successful decoding so an ACK may not be sent). 
However, Tavildar does not explicitly teach the plurality of data packets encoded with a second code at a second network layer higher than the first network layer. 
Stevens teaches method and apparatus for multihop network FEC encoding (Title and Abstract).  He teaches the plurality of data packets encoded with a second code at a second network layer higher than the first network layer (Col. 6, lines 15-23; the present invention uses fountain codes as the preferred coding scheme and includes network encoding at the network layer as well as at the lower layers i.e. fountain codes are used at the network layer);
in response to successfully decoding a number of the plurality of data packets with the second code, transmitting, by the target UE to a base station, a second HARQ ACK message (Col. 4, lines 16-22; Col. 13, lines 53-55; the network FEC coding is either applied end-to-end or hop-by-hop and end-to-end encoding uses ARQ" and “present invention may be used be combined with ARQ (ack & retx) protocols i.e. the network FEC coding is at the higher network layer and it uses ARQ which provides for acknowledgement (ACK) of end-to-end packets).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Stevens with the teachings as in Tavildar.  The motivation for doing so would have been to improve overall network throughput by reducing the number of retransmissions required (Stevens at Col. 4, lines 60-62).
However, the combination of references Tavildar and Stevens do not explicitly teach the second code at the second network layer being transparent to the helping UE. 
Bush teaches a system and/or method for relaying messages in a network (Abstract).  He teaches the second code at the second network layer being transparent to the helping UE (Para. 0046; non-network coding nodes may act as simple pass-through nodes and may be transparent to network coding elements; i.e. the network coding elements are the rateless code and the helper/pass-through nodes do not decode the rateless code and only pass through the rateless code to the next node).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Bush with the combination of references Tavildar and Stevens.  The motivation for doing so would have been to more efficiently and accurately transfer data through a network (Bush at Para. 0005).
Regarding claims 10 and 20, the combination of references Tavildar, Stevens, and Bush teach the limitations of the prior claims. Stevens further teaches wherein the second HARQ ACK message is transmitted to the base station to stop transmission of a subsequent data packet of the plurality of data packets (Col. 3, lines 53-57; reliable delivery of data to a multiple nodes or all nodes is performed using FEC and acknowledgement and retransmission of in error or missing packets).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Stevens with the teachings as in Tavildar.  The motivation for doing so would have been to improve overall network throughput by reducing the number of retransmissions required (Stevens at Col. 4, lines 60-62).

Claims 2, 7, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavildar et al. (US 2014/0112158 A1) IDS submitted by Applicant in view of Stevens (US 7924761) IDS submitted by Applicant in view of Bush (US 2007/0280233 A1) IDS submitted by Applicant further in view of Deng (US 2010/0054137 A1).
Regarding claims 2, 7, 12, and 17, the combination of references Tavildar, Stevens, and Bush teach the limitations of the prior claims
However, the combination of references Tavildar, Stevens, and Bush do not explicitly teach wherein the first code at the first network layer is a HARQ forward error correction (FEC) code at a network physical (PHY) layer. 
Deng teaches a method is provided for confirming whether a data unit transmitted from a base station (BS) was successfully relayed to a subscriber station via one of a plurality of relay stations in a multihop cooperative relay network (Abstract).  He further teaches wherein the first code at the first network layer is a HARQ forward error correction (FEC) code at a network physical (PHY) layer (Para. 007; ACK message allows the physical layer to know whether the data payload has been successfully delivered).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Deng with the combination of references Tavildar, Stevens, and Bush.  The motivation for doing so would have been to resolve errors that can occur during data transmission (Deng at Para. 0007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474